department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service p o box irs cincinnati oh legend b formation date c organization d company e individual f state g website h company j religious group k date l individual m percentage n percentage x dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you incorporated in the state of f on b your articles of incorporation state that you shall be operated exclusively for charitable purposes within the meaning of sec_501 of the internal_revenue_code the membership provision in your articles of incorporation and sec_1 of your bylaws state that your sole member is c a f nonprofit corporation sec_2 of your bylaws states that you shall be wholly owned by c your board shall consist of an executive committee appointed by the board_of c you and c currently have letter rev catalog number 47630w overlapping board members your bylaws further state that the board_of c may remove any director from his or her position and may fill any vacancies on your board you were formed to provide publishing and marketing services for authors you publish books of interest to the j community including resource materials for churches for youth and adults your website states that you is your application that you will provide authors with the latest in publishing technology and customized marketing for their publications you will also publish some sponsored books based on charitable gifts from individuals and organizations you limit your services to those materials that you determine to be compatible with your mission and purpose you stated in an article on the website by l dated k explained that you formed from an idea between l an executive editor with c and e a fellow church member who leads a created services company called d the two individuals came up with the idea for you as a new collaborative venture to publish books and other resources the article explained that e had extensive experience in book and curriculum publishing as well as knowledge of the latest technology and d can make a creative idea into a resource the staff at c also has experience and c has built-in marketing for everything it produces and entry into a primary audience through its news journal subscribers the article goes on to explain that the new book publishing effort should engage authors should share rewards with authors and should get books to press quickly and make them widely available it states authors have the opportunity to benefit immediately from the early sales of books - and to receive a much larger cut of the royalties in the long term the article also explains that your imprints will get exposure through print and web advertising in c in addition to social media and an online store e is the majority owner of d while d is a third party contractor and shares no common board members officers or members with you e does serve as a member of your book acquisitions team the following services are provided to you by d as needed copy editing interior typesetting design cover design print on demand set-up ebook set-up it services for you online bookstore and entry of product information into the online bookstore you indicated that you did not consider any other companies besides d because d uniquely experienced in this approach to book publishing and trusted relationships were in place you said that a primary consideration was that using d as a vendor working cooperatively with your staff creates an immediate and complete book publishing operation you stated that the fees paid to d are based on market_value and are commensurate with other designers and copyeditors used for these services you also stated that you use other independent contractors for services when production needs demand it however no other providers were listed as having received payments is you submitted a consulting agreement between you and d where d and its owner e were retained to provide their services and offer valuable skills and experience to help your mission among the listed services provided by d are recruit authors develop marketing promote and generate sales through its d’s website and generate ebook sales you paid a one-time fee of x dollars to d then for services rendered you pay to d half of all the net_income derived from the sale of books or other resources published by you under the direct involvement and participation of d you also make payments to c you stated that n of any profit is split between c and d at the year-end in order to support the ministry of c you accept proposals for books and educational resources on your website there is an online form that individuals can complete and then upload their proposal or manuscript books are selected by the book acquisition committee of e l and one other individual book selection is made based on quality of writing and letter rev catalog number 47630w the positive ministry impact on readers especially church leaders the book acquisition committee sets the price of the books being sold based on fair value determination and the ease of using consistent pricing you have printed books that are available at g and ebooks that are available on your website on g and on the h site you have author subvention payments or fees that allow the authors to share in the investment of the production of their books this also allows for more generous royalties for them and lower author purchasing options the fees are set to cover actual hard costs including design copyrighting and author copies of publishing the book so that the publisher can immediately provide higher royalties to the author while the fees support the publishing program they do not cover the full cost_of_producing and promoting each book fees may vary depending on the length and complexity of the volume you hold all author subvention payments as other liabilities until the initial publication and all other expenses have been incurred and paid this is usually a period of six months or more if any amount remains the amount is moved to an income account for use as general operating funds you pay m royalties to authors this is based on the standard in the industry while taking into consideration the amount of the author subvention payment you explained that you differ from a commercial publishing company because you seek to allow ministry related books to be published that would otherwise not likely meet the profit based requirements of commercial publishing firms you also encourage authors to purchase books at cost printing and shipping plus a small admin fee you state that this allows books to support the author’s ministry goals and more easily reach their readers with no profit made by you while commercial firms only offer a discount of off the list price plus shipping to protect their sales and make a profit your website contains information about additional activity experiences which are highly personalized travel and learning opportunities that combine inspiration and adventure although this activity is on your website and contains your name as part of the activity name you stated that these experiences are operated by c law sec_501 of the code provides in part for the exemption from federal_income_tax to organizations organized and operated exclusively for charitable religious or educational_purposes where no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not organized and operated exclusively for exempt purposes under sec_501 of the code unless it serves a public rather than a private interest thus an organization must establish that it is not organized or operated for the benefit of private letter rev catalog number 47630w interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in revrul_60_351 1960_2_cb_169 a corporation is organized and operated on a non-profit basis it publishes a foreign language magazine containing fiction poetry book reviews and articles which it states is of a literary scientific and educational character the magazine is available to the general_public through regular paid subscriptions the corporation's income is derived mainly from subscriptions and sales of individual copies of the publication and some is from advertising and contributions its expenditures consist of fees paid to authors for their works salaries printing advertising shipping packing postage and other operating costs incurred in the publication of the magazine it is devoted to publishing a magazine and selling it to the general_public in accordance with ordinary commercial publishing practices it is held that the corporation is not an exempt charitable scientific literary or educational_organization within the meaning of sec_501 of the code in revrul_68_26 1968_1_cb_272 an organization incorporated without stock by a church provides a standardized source of educational and religious material for the church's parochial school system its affairs are managed by a board_of directors composed of clergymen appointed by the church and responsible to the church for the organization's finances and operations the organization prints material which is prepared and edited by the school system the organization sells the material exclusively to the parochial schools system all profits are returned annually to the school system the ruling states that although a technical parent-subsidiary relationship between the church and the organization is lacking because of the nonstock character of the organization a substantially_similar relationship does in fact exist through the control and close supervision of its affairs by the church in printing material which has been prepared for the parochial school system the organization is carrying out an integral part of the activities of the church the parent organization accordingly it qualifies for exemption under sec_501 because it is operated as an integral part of the exempt_activities of the parent revrul_73_164 1973_1_cb_223 states that a church-controlled commercial printing corporation whose business earnings are paid periodically to the church but which has no other significant charitable activity is a feeder_organization as described in sec_502 of the code and does not qualify for exemption under sec_501 in revrul_77_4 1977_1_cb_141 wl a nonprofit organization whose only activities are preparing and publishing a newspaper of local national and international news articles with an ethnic emphasis soliciting advertising and selling subscriptions to that newspaper in a manner indistinguishable from ordinary commercial publishing practices is not operated exclusively for charitable and educational_purposes and does not qualify for exemption in 326_us_279 the supreme court of the united_states interpreted the requirement in sec_501 that an organization be operated exclusively by indicating that an organization must be devoted to exempt purposes exclusively this plainly means that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number and importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university letter rev catalog number 47630w in 263_fsupp_924 the government retroactively revoked the taxpayer's exempt status concluding that for the previous five years the taxpayer was engaged primarily if not solely in publishing activities the court noted that to qualify for sec_501 exemption the taxpayer must be organized and operated exclusively for an exempt_purpose the court rejected the taxpayer's argument that rather than its primary activity the court should focus on the end to which that activity was taken namely religious education the court pointed out that the taxpayer's sole activity and purpose was the carrying on of the publishing trade and held that the taxpayer's purpose rather than its goals were the focus of sec_501 in old dominion box co v united_states 477_f2d_344 4th cir cert_denied 413_us_910 the court held that operating for the benefit of private parties constitutes a substantial non-exempt purpose in living faith inc v commissioner t c m affd 950_f2d_365 cir the court said that the activities were conducted as a business and the organization was in direct competition with other restaurants and health food stores thus it did not qualify for exemption under sec_501 the appellate court stated the factors that the court relied upon to find commerciality and thus offered the best contemporary explanation of the commerciality doctrine these factors include the organization sold goods and services to the public the organization was in direct competition with for profit businesses the prices set by the organization were based upon pricing formulas common in retail food businesses the organization utilized promotional material and commercial catch phrases to enhance sales the organization advertised its services and food the organization did not receive any charitable_contributions in 283_fsupp2d_58 d d c the court laid out the factors for determining whether an organization's activity is of a commercial nature it said among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations the court also decreed that the organization derived substantial income from business entities that rented the facility but that the center did not provide services at substantially below cost to other sec_501 organizations nor did it show that the facility was used by organizations to promote educations with the meaning of sec_501 in 71_tc_661 the petitioner published and sold books that its founder wrote the tax_court found that the organization's actual purpose was to benefit the founder by publishing his books and promoting his theories even if the publication of his books in part furthered religious or educational_purposes petitioner would still not qualify for exemption under sec_501 because a substantial part of its activity benefited him personally application of law you are not operated exclusively for charitable religious or educational_purposes consistent with sec_501 of the code or sec_1_501_c_3_-1 and therefore fail to meet the operational_test specifically the facts above indicate that you are not operated for exempt purposes but that you are operated in a commercial manner although your publishing activities consist of creating educational materials more than an insubstantial part of your operations consist of providing goods for fees comparable to for-profit entities letter rev catalog number 47630w per sec_1_501_c_3_-1 you are not operated exclusively for one or more exempt purposes because you do not engage primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 you are not like the organization in revrul_68_26 because your publishing activities are not for the exclusive use of c but rather to sell to the general_public and although you were created by c e the majority owner of d also had a part in your creation and benefits from your activities instead you are similar to the organization in revrul_73_164 while you are related to c and some of your revenue is periodically paid back to c you are set up as a commercial printing operation with no other charitable activities you were formed to provide publishing and marketing services for authors you collect subvention fees from authors to allow authors to share in the investment of their books you pay m royalties to authors this is based on the standard in the industry while taking into consideration the amount of the author subvention payment a website article explained that your new book publishing effort should engage authors should share rewards with authors and should get books to press quickly and make them widely available it states authors have the opportunity to benefit immediately from the early sales of books - and to receive a much larger cut of the royalties in the long term your book acquisition committee sets the price of the books being sold based on fair value determination and the ease of using consistent pricing like the organization in revrul_77_4 your operations are indistinguishable from ordinary commercial publishing practices you are similar to the organization in fides publishers assn v united_states which printed published and sold products to promote religious culture these products were sold at cost plus a markup the organization argued that rather than focusing on its primary activity the court should focus on the end to which that activity was taken namely religious education you have indicated your purpose to be advancing religion through the distribution of products much like the organization in this case you mark up and sell your products and generate revenue you pay royalties to authors and part of your revenue to d a for-profit entity much like the organization in the ruling your activities and purpose are focused on publishing as a regular trade rather than c activities of being religious or educational since you are operating a regular trade_or_business you have an underlying commercial motive as noted in better business bureau of washington d c like the organization in revrul_60_351 your main activity consists of publishing you publish religious material on a regular basis and offer the material for sale online through your own website and the websites of g and h you receive revenue from these sales as well as subvention fees from your authors you pay royalties to the authors and you also pay d half of all the net_income derived from the sale of books or other resources published by you under the direct involvement and participation of d like the organization in revrul_60_351 your operations are similar to those of ordinary commercial publishing practices and you do not qualify for exemption under sec_501 of the code you are similar to the organizations in living faith inc v commissioner and_airlie foundation v commissioner because your activities are similar to those of a commercial publishing company although you were created with religious principles in mind and publish religious based books your primary purpose is the operation of a trade_or_business you have printed books that are available for sale at g and ebooks that are available on your website on g and on the h site while you indicated that you differ from a commercial publishing company because you seek to allow ministry related books to be published that would otherwise not likely meet the profit based requirements of commercial publishing firms you are still selling books to the public in a commercial manner based on fair value determination and paying royalties to authors in comparison to the entities in each ruling you exhibit similar factors indicative of commercial operations including regular and ongoing book sales competition with other publishers common retail pricing structures marketing and advertising and the reliance on sales and fees versus contributions letter rev catalog number 47630w like the organization in old dominion box co v united_states your operations result in benefit to private parties more than incidentally and therefore constitute a substantial nonexempt purpose you were formed to provide a publishing and marketing service for authors you stated in your application that you will provide authors with the latest in publishing technology and customized marketing for their publications while you do select the items that you publish you pay the authors royalties from the sales of their books a website articles stated authors have the opportunity to benefit immediately from the early sales of books - and to receive a much larger cut of the royalties in the long term the article also explains that your imprints will get exposure through print and web advertising in c in addition to social media and an online store since your activities serve the private interests of d e and various authors you are also not organized and operated exclusively for exempt purposes sec_1_501_c_3_-1 similar to the organization in christian manner international inc v commissioner of internal revenue you serve the private interests one of your creators e the majority owner of the for-profit d you were formed as an idea between l an executive editor with c and e a fellow church member who leads a creative services company called d the two individuals came up with the idea for you as ‘a new collaborative venture to publish books and other resources not only did the majority owner of d help create you you stated that you did not consider any other companies because d is uniquely experienced in this approach to book publishing and trusted relationships were in place per your consultant agreement with d for services rendered you pay to d half of all the net_income derived from the sale of books or other resources published by you under the direct involvement and participation of d conclusion based on the information submitted you are not operating exclusively for one or more purposes described in sec_501 of the code you are operating in a commercial manner and your activities benefit the private interests of authors as well as d and e therefore you are not described in sec_501 of the code even though some of your activities may be religious and educational in nature if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations letter rev catalog number 47630w for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
